UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
------------------------------------------------------------------
                                                                 :
CYNTHIA A. RINI,                                                 :
                                                                 :   Case No. 1:18-cv-1462
                      Plaintiff,                                 :
                                                                 :
vs.                                                              :   OPINION & ORDER
                                                                 :   [Resolving Doc. 16]
COMMISSIONER OF SOCIAL                                           :
SECURITY,                                                        :
                                                                 :
                      Defendant.                                 :
                                                                 :
------------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          Suffering from anxiety, depression, and other ailments, Plaintiff Cynthia Rini applied

for Social Security disability benefits.1 The Social Security Administration denied that

application initially, and on reconsideration.2 After a hearing, an administrative law judge

(“ALJ”) also denied Rini’s claims.3 The Social Security Appeals Council declined to review

the ALJ’s decision,4 making it a “final agency action.”5

          Rini seeks judicial review, primarily arguing that the ALJ improperly disregarded her

treating physician’s conclusion that she was disabled.6 Magistrate Judge Burke issued a

report and recommendation (“R&R”) recommending that the Court affirm the ALJ’s

decision.7 Neither party objects to that recommendation.8

          The Federal Magistrates Act requires the Court to review only objected-to portions



          1
              Doc. 11 at 15, 48–49.
          2
              Id. at 104–05, 130–31.
          3
            Id.
          4
            Id. at 5–7.
          5
            Casey v. Sec’y of Health & Human Servs., 987 F.2d 1230, 1233 (6th Cir. 1993).
          6
            Doc. 1; Doc. 12.
          7
            Doc. 16.
          8
            Doc. 17.
Case No. 1:18-cv-1462
Gwin, J.

of an R&R.9 Because the parties do not object, the Court adopts Judge Burke’s R&R.

       Further, the Court agrees with Judge Burke’s conclusions. The Court may only

reverse an ALJ’s decision if he failed to apply the proper legal standards or his conclusions

lacked substantial evidence.10

       Here, as Judge Burke describes, substantial evidence supported the ALJ’s

conclusions. Rini’s life activities and limited treatment record undercut the treating

physician’s opinion, and that opinion conflicted with the state examiners’ conclusions.

       Thus, the Court ADOPTS the Magistrate Judge’s R&R and AFFIRMS the ALJ’s

November 2017 decision.



       IT IS SO ORDERED.


Dated: June 20, 2019                                             s/        James S. Gwin
                                                                 JAMES S. GWIN
                                                                 UNITED STATES DISTRICT JUDGE




       9
           Thomas v. Arn, 474 U.S. 140, 145 (1985); 28 U.S.C. § 636(b)(1).
       10
            E.g., Blakely v. Comm’r of Soc. Sec., 581 F.3d 399, 405 (6th Cir. 2009).
                                                           -2-
